Citation Nr: 1703005	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for left hand ulnar nerve neuropathy or paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1970 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in New York, New York, which declined to reopen claims for service connection for pneumonia and left hand ulnar nerve paralysis on the basis that evidence submitted was not new and material.  

The Board notes that the Veteran's appeal has been characterized and developed as a claim to reopen the previous January 1971 denial of service connection for pneumonia and a left wrist condition; however, under 38 C.F.R. § 3.156(c)(1) (2016), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based in whole or in part on these additional service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2016).  Nonetheless, the claim will not be reconsidered under § 3.156(c) if the service records associated with the file subsequent to the initial rating decision could not have been obtained when VA first decided the claim, either because they did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, at the time of the January 1971 rating decision, the only service department records of record included a March 1970 Report of Medical Examination and Report of Medical History (noting a pre-existing left hand injury), August 1970 Clinical Records for the Medical Board (showing only the Veteran's left hand ulnar paralysis), a September 1970 Medical Examination (showing only the Veteran's left hand ulnar paralysis), an October 1970 Medical Board Proceeding Report (noting the Veteran was unqualified for service due to left hand ulnar paralysis), and October 1970 Separation Orders.  A review of the record shows that in June 2011 VA received from the National Personnel Records Center (NPRC) additional service department records.  These records included additional clinical records, including records showing hospitalization from August 21, 1970 to September 16, 1970 for atypical pneumonia; an August 1970 Radiographic Report showing right upper lobe and left lower lobe pneumonia; a Clinical Record dated September 16, 1970, showing a diagnosis of pneumonia; and laboratory results revealing positive cultures for pneumonia.  These service department records were not previously considered in the January 1971 rating decision.  These records are pertinent because they include relevant diagnosis and treatment for pneumonia (for which the Veteran seeks service connection).  The records also contain references to left ulnar palsy due to nerve trauma.  Given the submission of these new service department records, the Veteran's service connection claims must be reconsidered without regard to the previous (January 1971) final denial.  38 C.F.R. § 3.156(c).  The January 1971 rating decision is being reconsidered in this Board decision, which denied the service connection claim received in December 1970.

This case was previously before the Board in September 2014, when the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's September 2014 remand included instructions to the AOJ to obtain VA examinations for the Veteran.  Per the Board's remand directives, adequate VA examinations were provided to the Veteran in March 2015 as discussed below, the results of which have been associated with the record.  The Board finds that the September 2014 remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issues on appeal as service connection for residuals of pneumonia, to include COPD, and service connection for left hand ulnar nerve neuropathy or paralysis.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with COPD.

2.	The Veteran was treated for pneumonia during service.

3.	The current COPD is not related to service.

4.	The Veteran is currently diagnosed with left hand ulnar nerve neuropathy.

5.	Preexisting left hand ulnar nerve neuropathy was noted at entrance into service.

6.	The preexisting left hand ulnar nerve neuropathy did not increase in severity beyond its normal progression during active service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for residuals of pneumonia, to include COPD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

2.	As the Veteran's preexisting left hand ulnar nerve neuropathy, which was noted prior to service entrance, was not aggravated by service, the criteria for service connection for left hand ulnar nerve neuropathy, to include left hand ulnar nerve paralysis, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in March 2010 and April 2010, prior to adjudication in June 2010 that denied reopening of service connection for residuals of pneumonia and a left hand disability, and informed the Veteran of the evidence needed to support a service connection disability claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Subsequently, upon the Board's September 2014 remand, the RO provided notice to the Veteran in November 2014, prior to readjudication of the claims in a March 2015 Supplemental Statement of the Case (SSOC).  Thus, the Board concludes that VA has satisfied its duties to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) records, and lay statements from the Veteran.

The Veteran was provided with VA examinations of peripheral nerve conditions and of respiratory conditions in March 2015 pursuant to the Board's September 2014 remand directives, the reports from which have been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2015 VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiner, who conducted both VA examinations, reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with COPD and left hand ulnar nerve neuropathy.  COPD is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While left hand ulnar nerve neuropathy, which is an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a), the issue before the Board is whether this preexisting condition was aggravated by military service; as such, the evidence must show a worsening of the left hand ulnar nerve neuropathy during service, and the continuous post-service symptoms are not relevant.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306.

In explaining the meaning of an increase in disability, the United States Court of Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  As stated above, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence, both lay and medical, in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Residuals of Pneumonia, to Include COPD

The Veteran has advanced that the currently diagnosed COPD, claimed as pneumonia, was caused by active service.  In a March 2010 statement, the Veteran asserted that atypical pneumonia contracted in service in 1970 has caused permanent lung damage.  Further, in a January 2012 Statement, the Veteran denied having any breathing problems prior to service, denied smoking cigarettes prior to entering into military service, and asserted that any subsequent lung damage is the direct result of the pneumonia contracted in service.

At the outset, the Board finds that the evidence of record demonstrates that the Veteran is currently diagnosed with COPD.  During the March 2015 VA examination, the VA examiner physically examined the Veteran and rendered a diagnosis of COPD.  The March 2015 VA examination did not reveal a diagnosis of pneumonia or any other respiratory conditions; VA and private treatment records similarly do not contain a diagnosis of pneumonia or any other respiratory conditions.

After a review of all the evidence of record, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed COPD is causally related to service.  Service treatment records reflect that the Veteran was hospitalized from August 21, 1970 to September 16, 1970 for atypical pneumonia, with symptoms such as sore throat, fever, chest pain, and a cough productive of moderate amounts of white sputum, occasionally with blood tinging.  A September 1970 clinical record of the hospital stay noted the Veteran previously had pneumonia at age six.  Further, it was noted that the Veteran had been smoking one and a half packs of cigarettes per day for the last five years, which was prior to military service.  Upon admission to the hospital, X-rays of the chest and lungs were abnormal and revealed the left lower lobe and right upper lobe fairly dense infiltrate; however, service treatment records also show that the Veteran responded well to treatment, was asymptomatic, and that X-rays of the chest were normal showing the chest had cleared of the pulmonary infiltrates.  The Veteran was then discharged from the hospital and returned to duty.

Further, a September 1970 medical examination (performed for review of the Medical Board shortly before the Veteran's discharge from service) found that the Veteran's lungs and chest were normal, and on the corresponding Report of Medical History the Veteran denied symptoms such as throat trouble, chronic or frequent colds, asthma, shortness of breath, pain or pressure in the chest, or chronic cough.  Additionally, private medical records furnished by SSA reflect X-rays of the chest performed in April 1988 and June 1990 showed the Veteran's lungs were clear in both instances.  VA treatment records from June 2011 likewise show the Veteran's lungs were clear at that time.  These post-service medical records tend to support that the pneumonia occurring in service was treated and resolved prior to the Veteran's discharge from the hospital.

During the March 2015 VA examination, the Veteran denied having pneumonia since being hospitalized for it in 1970 while in service.  The Veteran reported a history of smoking two packs of cigarettes a day for 35 years, until quitting approximately 12 years prior.  The Veteran was given an inhaler, which was used for approximately four or five years; however, since smoking cessation, the Veteran denied symptoms of wheezing, coughing, or shortness of breath.

At the conclusion of the March 2015 VA examination, the VA examiner opined that the Veteran's currently diagnosed COPD is less likely than not caused by or a result of military service.  Rather, the VA examiner opined that the COPD is secondary to the Veteran's history of smoking two packs of cigarettes per day for 35 years, and that the pneumonia treated in service would be minor in comparison to the Veteran's smoking history that began even prior to entering into military service.

The Board finds that the March 2015 VA examination report is highly probative with respect to service connection for residuals of pneumonia, and is adequately based on objective findings as shown by the record; thus, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the VA examination report provides competent, credible, and probative evidence that shows that the currently diagnosed COPD is not etiologically related to service.

While the Veteran alleges the pneumonia treated in service has caused permanent lung damage, the medical evidence in the record does not support this contention.  Specifically, the medical evidence of record does not reflect that the Veteran has been diagnosed with, or has otherwise been treated for, any type of respiratory condition since separation from service, other than the COPD that is attributable to the Veteran's 35-year smoking history that was first diagnosed at the March 2015 VA examination.  The only complaints or notations of respiratory-related symptoms are found in a November 1992 medical record furnished by SSA that reflects a notation of "smoker's cough," and in a May 2012 VA treatment record that reflects complaints of a non-productive cough for the past few days, but that the Veteran denied any chest pain or shortness of breath.  Although the record indicates that the Veteran was prescribed a combivent inhaler in March 2010, the Veteran reported discontinuing use of the inhaler after four or five years, and in a November 2014 correspondence stated last using the inhaler in 2013.

Accordingly, although the Veteran alleges the pneumonia treated in service has caused permanent lung damage, he is a lay person and, under the facts of this particular case, which include documentation of contemporaneous in-service symptoms and treatment and the Veteran's own reported history prior to service separation and the normal medical examination of the lungs and chest prior to service separation, together with the pre-service and post-service extensive smoking history, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the currently diagnosed COPD.  The etiology of the Veteran's COPD is a complex medical etiological question dealing with the origin and progression of the respiratory system, and COPD is diagnosed primarily on clinical findings and physiological testing, in addition to symptoms such as shortness of breath, chronic and productive coughing, and wheezing.  Thus, while the Veteran is competent to relate experiencing such respiratory symptoms at any time, under the facts of this case, the Veteran is not competent to opine as to whether there is a link between the current COPD and the pneumonia that was treated during military service.  

Further, for claims received by VA after June 9, 1998, a disability or death will not be considered service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 U.S.C.A. 

§ 1103 (West 2014); 38 C.F.R. § 3.300(a) (2016).  Where the law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran generally applies.  Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed above, the instant decision reconsiders the Veteran's original claim for service connection for residuals of pneumonia that was filed in December 1970, which was prior to June 9, 1998, and thus will be decided under the version of the law that permits service connection for an injury or disease resulting from tobacco use during active service.  

Nonetheless, the Board finds that the weight of the evidence demonstrates that the current COPD is not the result of tobacco use during the Veteran's 91 days of active service, but is the cumulative result of smoking two packs of cigarettes per day for 35 years as per the March 2015 VA examination report, which includes years prior to service.  While the Veteran denied ever smoking cigarettes prior to active service in the January 2012 statement, the Board finds that this assertion made in the context of supporting the claim for service connection (VA disability compensation) for residuals of pneumonia is not credible as it is inconsistent with, and outweighed by, the other, more contemporaneous, lay and medical evidence of record.  The recent assertion that the Veteran never smoked cigarettes prior to active service is inconsistent with the Veteran's own contemporaneous report in the September 1970 service treatment record that shows at the time the Veteran had been smoking one and a half packs of cigarettes a day for five years.  Accordingly, the Board finds that the Veteran did not begin smoking cigarettes in military service, which might have resulted in a nicotine dependence that caused the current COPD; therefore, service connection for residuals of pneumonia, to include COPD resulting from tobacco use during active service, is not warranted. 

In light of the foregoing, the weight of the evidence is against a finding that the current COPD was incurred in or was otherwise caused by active service.  Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for residuals of pneumonia, to include COPD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Hand Ulnar Nerve Neuropathy or Paralysis

The Veteran has advanced that a preexisting left hand ulnar nerve neuropathy or paralysis (left hand disability) was aggravated by basic combat training in active service.  Alternatively, medical records furnished by SSA contain several instances where the Veteran relayed (albeit, with slightly different accounts) to various private medical providers that the left hand disability was the result of an injury sustained during military combat in the Republic of Vietnam (Vietnam) when a piece of shrapnel struck the Veteran's left hand.

First, the Board finds that the Veteran's preexisting left hand disability was "noted" on the July 1970 service entrance examination report, where the examiner noted "tendon laceration and repair of l[eft] 4th and 5th fingers - some loss of extension," demonstrating a preexisting left hand disability prior to the July 1970 to October 1970 period of active service.  In this case, because the preexisting left hand disability was "noted" at entrance into service, the presumption of sound condition did not attach at service entrance.  See 38 U.S.C.A. § 1111.  As the preexisting left hand disability was noted at the time of entry into service, service connection may be granted only if it is shown that the left hand disability worsened beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Next, after a review of all the evidence, both lay and medical, the Board finds that the preponderance of the evidence is against finding that the preexisting left hand disability increased in severity during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Military personnel records show that the Veteran was inducted into service on July 21, 1970, and then assigned to basic combat training on August 3, 1970 at Fort Dix, New Jersey.  Service treatment records reflect that the Veteran was hospitalized for atypical pneumonia from August 21, 1970 to September 16, 1970.  

In August and September 1970, the Veteran's preexisting left hand disability was examined for review by the Medical Board.  An August 1970 narrative summary reflects that the left hand disability was the result of an injury sustained when glass cut the left hand several years prior, causing clawing and absence of sensation in the last two fingers and overall weakness of the left hand.  The examiner rendered a diagnosis of left ulnar nerve neuropathy and a recommendation to the Medical Board that the Veteran be found unfit for induction into service.  

Shortly thereafter, on September 25, 1970, the Veteran was transferred to Fort Leonard Wood, Missouri, for casual duty.  Medical Board Proceedings from October 1970 show that the Medical Board's recommendation that the Veteran be separated from service due to the preexisting left hand disability was approved, and on October 8, 1970, the Veteran acknowledged the result of the proceedings and indicated agreement with the Medical Board's actions.  Then, on October 21, 1970, the Veteran was discharged from the military due to the preexisting left hand disability that rendered the Veteran unfit for military service.

Service treatment records are negative for any complaint or treatment for any type of injury or event occurring in the brief time the Veteran was assigned to basic combat training.  Additionally, military personnel records reflect that, for the entire duration of active service, the Veteran was mostly stationed at Fort Dix, New Jersey, with a short assignment at Fort Leonard Wood, Missouri; at no point was the Veteran stationed in Vietnam for combat duty.

A post-service private treatment record from January 1989 furnished by SSA reflects that the left hand disability resulted from a childhood injury when the Veteran fell from his bicycle and landed on a broken bottle that cut the left wrist.  The injury caused the left hand to be partially paralyzed and the Veteran had difficulty gripping objects ever since.  

A medical report from August 1990 conveys that the Veteran sought disability benefits from SSA for the left hand disability, amongst other medical issues.  The medical report contains a medical history from the Veteran, who reported that the left hand disability occurred around age 12 or 13 and resulted from a fall on broken glass that caused a laceration to the nerves in the left wrist.  The Veteran experienced overall weakness in the left hand and had been unable to extend the fourth and fifth fingers since the injury occurred.   

Similarly, an August 1996 private treatment record furnished by SSA reflects the Veteran complained of a lack of motion in the left wrist during a neurologic examination.  The Veteran reported the left hand disability was the result of a cut to the tendons and nerves in the left wrist sustained as a child.  The Veteran also reported being involved in a motor vehicle accident that caused a compound fracture of the left wrist.  

Likewise, a June 2011 VA treatment record reflects that the Veteran reported the left hand disability was the result of a childhood injury sustained from a fall.  The Veteran stated that, after completing basic training, the left hand disability was assessed, which resulted in the Veteran being medically discharged due to the preexisting left hand disability.  

On the other hand, medical records furnished by SSA from April 1988, January 1992, November 1992, July 1996, and August 2009, reflect the Veteran conveyed to several medical providers that the Veteran was in active service for several years, was engaged in combat in Vietnam, and that the left hand disability was the result of a shrapnel injury sustained during combat in Vietnam.

During the March 2015 VA examination, the Veteran reported that the left hand disability was the result of a childhood injury from falling off a bicycle and sustaining a cut to the left wrist that caused nerve and tendon damage.  The Veteran reported that, during basic training in service, the left hand disability was evaluated and resulted in the Veteran's medical discharge from military service.  The Veteran denied any change in the claw deformity of the left hand caused by the childhood injury since it occurred.  The Veteran was diagnosed with ulnar nerve neuropathy of the left hand, the cause of which was attributed to the childhood injury.

At the conclusion of the March 2015 VA examination, the VA examiner opined that the Veteran's left hand disability was less likely than not caused or aggravated by military service.  The VA examiner explained that the condition of the left hand had not changed since the childhood injury occurred that caused the left hand disability.  Additionally, the VA examiner opined that "nothing in [the Veteran's] 90 days of service would have affected this condition."

With regard to the Veteran's contention that the preexisting left hand disability was aggravated by the brief time spent in basic combat training, such assertion is inconsistent with, and outweighed by, other more contemporaneous lay and medical evidence.  The absence of any in-service treatment record of an injury or event, or any complaints of pain or discomfort in the left hand is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding that the left hand disability was aggravated by military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Although post-service medical treatment records reflect that the Veteran conveyed to various medical providers extraordinarily differing accounts as to the origin of the left hand disability, none of the Veteran's accounts included any assertions of an injury or event occurring during basic military training that might have further worsened the condition of the left hand.  Only in the more recent statements submitted while pursuing a VA claim has the Veteran asserted that the brief time spent in basic combat training caused a worsening of the preexisting left hand disability.  Further, the medical opinion contained in the March 2015 VA examination report directly contradicts the Veteran's contention of worsening during service.

With regard to the Veteran's contention that the preexisting left hand disability was actually caused by a shrapnel injury sustained during military combat in Vietnam, such assertion is wholly unsupported by the evidence of record.  Military personnel records reflect that the Veteran was stationed in the United States for the entirety of active service, and was at no point assigned to combat duty in Vietnam.  Further, the preexisting left hand disability was noted on the July 1970 service entrance examination, and was the basis of the Veteran's separation from service in October 1970.  The purported evidence in the record supporting the Veteran's assertions of being assigned to combat duty in Vietnam are in the medical records furnished by SSA discussed above, in which several medical providers restate the left hand disability was caused by a shrapnel injury sustained in combat in Vietnam based on the Veteran's inaccurate accounts.  Thus, the Board finds that the evidence contained in these medical records are of no probative value given that they are based on inaccurate factual assumptions.  Medical opinions or diagnoses premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Medical opinions or diagnoses based on inaccurate material facts are of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran).  The Board is not rejecting the medical opinion because it came from the Veteran; rather, the Board is rejecting the medical opinion because it is based upon an inaccurate history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); Coburn v. Nicholson, 
19 Vet. App. 427, 432-433 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).

Because the preexisting left hand disability was noted at service entrance and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates the preexisting left hand disability was not aggravated by active service.  As the preponderance of the evidence is against a finding of worsening during service, the presumption of aggravation does not arise in this case; thus, the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Because aggravation by service of the preexisting left hand disability is not demonstrated, the benefit-of-the-doubt doctrine does not apply, and service connection for the left hand disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of pneumonia, to include COPD, is denied.

Service connection for left hand ulnar nerve neuropathy or paralysis is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


